DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-9, as filed on 04/28/2021, are currently pending and considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 3, line 2 recites: “for three different elongated shafts”. The claim is rendered indefinite if these shafts are of the plurality of shafts, of the pair of elongated shafts or in addition thereto. Applicant is suggested to amend the limitation to ---for three different elongated shafts of the plurality of elongated shafts---.
Claim 4, line 1 recites: “wherein the three slots”. There is lack of antecedent basis for this limitation within the claim. Applicant is suggested to amend the claim to be dependent on claim 3. Claim is being interpreted to be dependent on claim 3.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 9675829 B1 (Katz).
	Regarding Independent Claim 1, Katz discloses a training device comprising: 
	a plurality of elongate shafts (bridge 18, legs 16); 
	and at least one hinge structure (hinge 14 and latch 26) interconnecting a pair of elongate shafts of the plurality of elongate shafts (bridge 18 with leg 16F via joint 14C); 
	wherein the at least one hinge structure is configured to allow a user to pivot the pair of elongate shafts relative to each other to select a desired angle between the pair of elongate shafts (see Figures 1 and 3A wherein the legs 16 are pivoted relative to the bridge 18 via the hinge 14 from a desired deployed position to a storage position).  
	Regarding Claim 2, Katz further discloses the training device of claim 1, wherein the at least one hinge structure comprises a hinge mechanism (latch 26) configured to be adjustable in discrete angle increments (latch 26 allows for discrete angular adjustment of the legs 16 relative to each other).  
	Regarding Claim 3, Katz further discloses the training device of claim 1, wherein the at least one hinge structure comprises three slots for three different elongate shafts (Figure 2A: Annotated with second end 26S of latch 26; the first slot is the portion of the hinge fixed to the end of the bridge).

    PNG
    media_image1.png
    352
    430
    media_image1.png
    Greyscale

Figure 2A: Katz Annotated
	Regarding Claim 4, Katz further discloses the training device of claim 3, wherein the three slots comprise a first slot, a second slot (Figure 2A: Annotated), and a third slot (second end 26S with tooth 24) wherein the first slot and the second slot are pivotably coupled via a hinge mechanism (joint 14C; joint 14C allows for pivotal connection between the first slot and the second slot).
	Regarding Claim 5, Katz further discloses the training device of claim 4, wherein the third slot comprises an opening channel (tooth 24) along a lateral side (see Figure 2A wherein the tooth 24 is on the outer side of the device lateral to the center of the device and leg 16S), wherein the third slot is configured to allow reversible lateral insertion of an end (upper portion 16U with pin 22) of an elongate shaft (leg 16S) of the plurality of elongate shafts via the opening channel (leg 16S is capable of rotation to be inserted into the tooth 24 or reversibly the latch 26 is capable of rotation to move tooth 24 to inserted onto the leg 16S).  
	Regarding Claim 6, Katz further discloses the training device of claim 5, wherein the elongate shaft is detachably retained within the third slot via an interference fit (the pin 22 and tooth 24 connection is an interface fit and the latch 26 and is detachably coupled together and capable of being disconnected).
Allowable Subject Matter
Claims 7-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record US 9675829 B1 (Katz) fails to teach or render obvious the training device in combination with all of the elements and structural and functional relationships as claimed and further including the fifth longitudinal end of the third elongate shaft is coupled within the first slot of the second hinge structure; the fourth longitudinal end of the second elongate shaft is coupled within the second slot of the second hinge structure.4849-4549-2454- 18 -SW Docket No 80870 00100
The prior art of record teaches the fifth and fourth longitudinal ends (lower ends) of the third and second elongated shafts (legs 16) resting on a ground surface and not attached to the second hinge (left hinge 14) attached to an opposite end of the bridge 18. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the fourth and fifth ends to be attached to the second hinge without breaking the function of the device and substantially modifying the structure based on improper hindsight.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                   

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784